DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present U.S. non-provisional application is being examined under the first-inventor-to-file provisions of the AIA . The present U.S. non-provisional application, filed on July 8, 2019, is the U.S. national stage of an international PCT application, filed on April 29, 2019.
Response to Amendment
This Office action is in response to the preliminary amendment under 37 CFR 1.115 on July 8, 2019. Claims 1-32 were canceled. Claims 33-54 were added. Claims 33-54 are pending for consideration in the present U.S. non-provisional application.
Information Disclosure Statement
The information disclosure statements (IDS) filed on July 8, 2019 and January 10, 2020 were filed before the mailing of a first Office action in the present U.S. non-provisional application, in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 33-54 are rejected under 35 U.S.C. 103 as being unpatentable over Mishra et al. (US 2016/0338137 A1) in view of Marinier et al. (US 2011/0021154 A1).
Mishra, FIG. 2), the method comprising: 
when an RLF over a Primary Cell (PCell) is detected, reactivating a deactivated first Secondary Cell (SCell) (Mishra, paras. [0040], [0045], “When the T310 timer expires for the primary cell (causing high FER and hence RLF) and the short T310 timer does not expire for the secondary cell (indicating a low FER), then a new measurement reporting event is triggered at the UE. The new measurement reporting event can initially be configured for the UE by the network. The UE can send the measurement report to the primary cell. The measurement report can indicate that the channel conditions are weak between the UE and the primary cell. In addition, the measurement report can indicate a secondary cell that is capable of performing some of the functionalities of the primary cell. The secondary cell can be the secondary cell that is already connected to the UE or another secondary cell (i.e., a target secondary cell). […] In an alternative configuration, the UE can send the measurement report to the secondary cell when RLF has already occurred for the primary cell, thereby breaking the connection between the UE and the primary cell. The secondary cell can forward the measurement report the primary cell. After receiving the measurement report, the primary cell can determine to initiate a procedure to cause the secondary cell to start acting like the primary cell, or the primary cell can initiate a procedure to cause the secondary cell to become the primary cell through handover.” It is noted that Mishra et al. describes detection of a RLF over a PCell, and initiates procedures to cause the SCell to start acting like the PCell or cause the SCell to become the PCell through handover. It is further noted that para. [0052] of Mishra et al. indicates that the initiated procedures may include temporarily inactivating and reactivating the PCell when the PCell and SCell follow architecture 3C.); and 
sending an indication to a network node via the reactivated first SCell, wherein the indication indicates one or more of the following: the RLF over the PCell, and the reactivated first Marinier, paras. [0093], [0127], “When the WTRU 100 detects a partial radio link failure, it may indicate the cell identity (ID) or carrier ID, (corresponding to the carrier on which the radio link failure occurred), to the network along with the list of other cells it is camped on, (if the different carriers come from different cells in the network). Alternatively, in case of a partial radio link failure, the WTRU 100 may indicate the cell ID or carrier ID of the last PCC along with the cell ID or carrier ID of the new PCC. […] When a partial radio link failure is detected, the WTRU may perform one or a combination of the following actions to ensure that it may receive subsequent signaling from the network from other non-failed carriers. The WTRU may activate or reactivate one or a plurality of carriers that had been configured but de-activated or, were in a dormant state, if such state is defined…” It is noted that Marinier et al. describes radio link failure recovery with detection of a RLF over a PCell, and indicates to the network a PCell ID associated with the RLF, along with a list of camped-on SCell IDs. It is further noted that para. [0127] of Marinier et al. indicates that the carriers/cells may be de-activated and reactivated for in the RLF recovery process.)
Mishra et al. may not seem to describe the identical claimed invention, such as sending an indication to a network node via the reactivated first SCell, wherein the indication indicates one or more of the following: the RLF over the PCell, and the reactivated first SCell. In the same field of endeavor, Marinier et al. provides prior art disclosure and suggestion(s) for the claimed invention, such as sending an indication to a network node via the reactivated first SCell, wherein the indication indicates one or more of the following: the RLF over the PCell, and the reactivated first SCell (Marinier, paras. [0093], [0127], “When the WTRU 100 detects a partial radio link failure, it may indicate the cell identity (ID) or carrier ID, (corresponding to the carrier on which the radio link failure occurred), to the network along with the list of other cells it is camped on, (if the different carriers come from different cells in the network). Alternatively, in case of a partial radio link failure, the WTRU 100 may ” Id.) The prior art disclosure and suggestion(s) of Marinier et al. are for reasons of initiating recovery of a failed carrier (Marinier, para. [0165], “The measurement reports from the measurement configuration may be transmitted to one of the other carriers for which failure has not occurred. Based on the measurement reports, the network may initiate recovery of the failed carrier using RRC signaling and/or as per the previous embodiment.”) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of initiating recovery of a failed carrier.
34. The method according to claim 33, further comprising receiving a message from the network node via the reactivated first SCell, wherein the message comprises a reconfiguration of the UE to facilitate recovery from the RLF (Marinier, paras. [0164], [0165], “…Alternatively, the measurement configuration is provided by the network upon detection (or notification by the WTRU) that partial radio link failure has occurred. [ ] The measurement reports from the measurement configuration may be transmitted to one of the other carriers for which failure has not occurred. Based on the measurement reports, the network may initiate recovery of the failed carrier using RRC signaling and/or as per the previous embodiment.” Id.)
35. The method according to claim 33, wherein: 
the UE is configured with one or more deactivated SCells including the deactivated first SCell (Mishra, para. [0051], [0052], “In one example, based on the radio signal measurements ” Id.); 
the method further comprises performing measurements of the deactivated SCells to support a cell reselection among the deactivated SCells (Mishra, para. [0051], [0052], “In one example, based on the radio signal measurements performed at the UE, the UE can identify another secondary cell with more favorable channel conditions as compared to the secondary cell that is acting like the primary cell or has become the primary cell. In this case, the UE can switch to the other secondary cell with more favorable channel conditions. However, even if the UE switches between secondary cells, the T360 timer will still run, and the UE will be expected to find a new primary cell...” Id.); and 
reactivating the deactivated first SCell is performed based on the measurement of the deactivated first SCell being above a threshold (Mishra, para. [0051], [0052], “In one example, based on the radio signal measurements performed at the UE, the UE can identify another secondary cell with more favorable channel conditions as compared to the secondary cell that is acting like the primary cell or has become the primary cell. In this case, the UE can switch to the other secondary cell with more favorable channel conditions. However, even if the UE switches between secondary cells, the T360 timer will still run, and the UE will be expected to find a new primary cell...” Id.)
36. The method according to claim 33, wherein the indication is an implicit indication comprising one of the following: a scheduling request sent to the network node, or a random access performed by the UE toward the network node (Mishra, para. [0046], “At this point, the UE can be connected to only the secondary cell (or the new primary cell if the handover is performed), and ”)
37. The method according to claim 33, wherein the indication is an explicit indication of the RLF over the PCell (Marinier, paras. [0093], [0127], Id.), and wherein the indication is included in one of the following: 
a Radio Resource Control (RRC) message sent in uplink resources that were granted by the network node in response to a scheduling request sent by the UE (Marinier, paras. [0131], [0165], “The network may provide a UL grant on one of the DL active carriers for which there is no radio problem or partial radio link failure condition and the WTRU may initiate a RACH procedure utilizing the RACH configuration broadcast from one of the DL carriers for which there is no radio problem. This may allow the network to identify that the DL carrier (or one of the DL carriers) that has advertised the RACH resource which the WTRU used for its random access procedure is still in good radio condition, and thus that any UL grant should be transmitted from this (or one of these) DL carriers. […] The measurement ”) or 
a message sent to the network node during or after a successful random access procedure by the UE toward the network node (Marinier, paras. [0131], [0132], “…Alternatively, this RACH procedure may be initiated when a specific DL carrier (e.g., "special cell") has failed. The WTRU may require that the RACH procedure is initiated using the RACH configuration broadcast from this specific carrier (or "special cell"), unless a radio problem is detected on this carrier. Thus, the network understands that a radio problem has occurred on the "special cell" based on the WTRU initiating a RACH procedure using resources (UL carrier and preamble) not broadcast from the special cell. Based on this information, the network may take action to replace the special cell, such as initiating an RRC reconfiguration with or without mobility.”)
38. The method according to claim 34, wherein the indication is sent via a configured Supplementary Uplink (SUL) of the reactivated first SCell (Marinier, paras. [0131], [0132], “…Alternatively, this RACH procedure may be initiated when a specific DL carrier (e.g., "special cell") has failed. The WTRU may require that the RACH procedure is initiated using the RACH configuration broadcast from this specific carrier (or "special cell"), unless a radio problem is detected on this carrier. Thus, the network understands that a radio problem has occurred on the "special cell" based on the WTRU initiating a RACH procedure using resources (UL carrier and preamble) not broadcast from the special cell. Based on this information, the network may take action to replace the special cell, such as initiating an RRC reconfiguration with or without mobility.” emphasis added.)
Marinier, paras. [0093], [0127], Id.)
40. A User Equipment (UE) configured to handle Radio Link Failure (RLF) in a wireless communications network, the UE comprising: interface circuitry configured to communicate via a Primary Cell (PCell) and one or more Secondary Cells (SCell); and processing circuitry operably coupled to the interface circuitry (Marinier, FIG. 2), whereby the processing circuitry and interface circuitry are configured to perform operations corresponding to the method of claim 33 (cf. Claim 33).
41. The UE of claim 40, wherein the processing circuitry and interface circuitry are further configured to receive a message from the network node via the reactivated first SCell, wherein the message comprises a reconfiguration of the UE to facilitate recovery from the RLF (Marinier, paras. [0164], [0165], Id. cf. Claim 34).
42. The UE of claim 40, wherein: 
the UE is configured with one or more deactivated SCells including the deactivated first SCell (Mishra, para. [0051], [0052], Id.); 
the processing circuitry and interface circuitry are further configured to perform measurements of the deactivated SCells to support a cell reselection among the deactivated SCells (Mishra, para. [0051], [0052], Id.); and 
the processing circuitry and interface circuitry are configured to reactivate the deactivated first SCell based on the measurement of the deactivated first SCell being above a threshold (Mishra, para. [0051], [0052], Id. cf. Claim 35).
Marinier, FIG. 2, Id.), configures the UE to perform operations corresponding to the method of claim 33 (cf. Claim 33).
44. A method performed by a network node for handling Radio Link Failure (RLF) of a User Equipment (UE) in a wireless communications network (Mishra, FIG. 2, Id.), the method comprising: 
in response to a RLF over a Primary Cell (PCell) being detected by the UE (Mishra, paras. [0040], [0045], Id.), receiving an indication from the UE via the reactivated first SCell, wherein the indication indicates one or more of the following: the RLF over the PCell, and the reactivated first SCell (Marinier, paras. [0093], [0127], Id. cf. Claim 33).
Mishra et al. may not seem to describe the identical claimed invention, such as receiving an indication from the UE via the reactivated first SCell, wherein the indication indicates one or more of the following: the RLF over the PCell, and the reactivated first SCell. In the same field of endeavor, Marinier et al. provides prior art disclosure and suggestion(s) for the claimed invention, such as receiving an indication from the UE via the reactivated first SCell, wherein the indication indicates one or more of the following: the RLF over the PCell, and the reactivated first SCell (Marinier, paras. [0093], [0127], Id.) The prior art disclosure and suggestion(s) of Marinier et al. are for reasons of initiating recovery of a failed carrier (Marinier, para. [0165], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of initiating recovery of a failed carrier.
Marinier, paras. [0164], [0165], Id. cf. Claim 34).
46. The method according to claim 44, wherein: 
the UE is configured with one or more deactivated SCells including the deactivated first SCell (Mishra, para. [0051], [0052], Id.); and the method further comprises configuring the UE to: 
perform measurements of the deactivated SCells to support a cell reselection among the deactivated SCells (Mishra, para. [0051], [0052], Id.), and 
reactivate the deactivated first SCell when the measurement of the deactivated first SCell is above a threshold (Mishra, para. [0051], [0052], Id. cf. Claim 35).
47. The method according to claim 44, wherein the indication is an implicit indication comprising one of the following: a scheduling request received from the UE, or a random access performed by the UE toward the network node (Mishra, para. [0046], Id. cf. Claim 36).
48. The method according to claim 44, wherein the indication is an explicit indication of the RLF over the PCell (Marinier, paras. [0093], [0127], Id.), and wherein the indication is included in one of the following: 
a Radio Resource Control (RRC) message received in uplink resources that were granted by the network node in response to a scheduling request sent by the UE (Marinier, paras. [0131], [0165], Id.), or 
a message sent to the network node during or after a successful random access procedure by the UE toward the network node (Marinier, paras. [0131], [0132], Id. cf. Claim 37).
Marinier, paras. [0131], [0132], Id.         cf. Claim 38).
50. The method according to claim 44, wherein the indication is an explicit indication comprising one or more of the following: failed cell Identity (ID), failed cell Physical Cell Identity (PCI), failure type, and measurements and PCIs of cells measured (Marinier, paras. [0093], [0127], Id. cf. Claim 39).
51. A network node configured to handle Radio Link Failure (RLF) for a User Equipment (UE) in a wireless communications network, the network node comprising: interface circuitry configured to communicate with the UE via one or more of the following: a Primary Cell (PCell) and one or more Secondary Cells (SCell); and processing circuitry operably coupled to the interface circuitry (Marinier, FIG. 2, Id.), whereby the processing circuitry and interface circuitry are configured to perform operations corresponding to the method of claim 44 (cf. Claim 44).
52. The network node of claim 51, the processing circuitry and interface circuitry are further configured to send a message to the UE via the reactivated first SCell, wherein the message comprises a reconfiguration of the LE to facilitate recovery from the RLF (Marinier, paras. [0164], [0165], Id. cf. Claim 45).
53. The network node of claim 51, wherein: 
the UE is configured with one or more deactivated SCells including the deactivated first SCell (Mishra, para. [0051], [0052], Id.); and the processing circuitry and interface circuitry are further arranged to configure the UE to: 
Mishra, para. [0051], [0052], Id.), and 
reactivate the deactivated first SCell when the measurement of the deactivated first SCell is above a threshold (Mishra, para. [0051], [0052], Id. cf. Claim 46).
54. A non-transitory, computer-readable medium storing computer-executable instructions that, when executed by a processor of a network node (Marinier, FIG. 2, Id.), configure the network node to perform operations corresponding to the method of claim 44 (cf. Claim 44).
Claim Rejections - 35 USC § 112
The following is a quotation of the portion of 35 U.S.C. 112(b) which forms the basis for all indefiniteness rejections set forth in this Office action:
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 44-54 are rejected under 35 U.S.C. 112(b) as being indefinite for not particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim 44 recites “in response to a RLF over a Primary Cell (PCell) being detected by the UE, receiving an indication from the UE via the reactivated first SCell” (ll. 3-4), however there is insufficient antecedent basis for “the reactivated first SCell” in the claim(s). Claims 45-54 are dependent therefrom. Appropriate correction is required.
Conclusion
The prior art made of record (PTO-1449, PTO-892) and not relied upon is considered pertinent to the subject matter of the present U.S. non-provisional application.
Ali, Abstract, “There is provided a method comprising, at a user equipment operating in connection with a first radio access technology network and a second radio access technology network, determining that communication using the second radio access technology is to be suspended and in response to the determining, suspending communication using the second radio access technology and storing a configuration relating to the second radio access technology such that communication using the second radio access technology can be reactivated via at least one of the first radio access technology network and the second radio access technology network.”)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy J. Weidner whose telephone number is (571) 270-1825. The examiner can normally be reached Monday - Friday, 8:00 AM - 5:00 PM, Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing by using a USPTO supplied web-based collaboration tool. To schedule an interview, the applicant is encouraged to use the USPTO Automated Interview Request (AIR) form provided at http:// www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, 




/TIMOTHY J WEIDNER/Primary Examiner, Art Unit 2476